DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           RISHI RAMDIAL,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-1673

                         [September 15, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit; Palm Beach County, Scott Suskauer
Judge; L.T. Case Nos. 502018CF005901 and 502018CF007692.

  Rishi Ramdial, Madison, pro se.

  No appearance filed for appellee.

PER CURIAM

  Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.